Name: Commission Regulation (EEC) No 429/91 of 22 February 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 50/2123 . 2. 91 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 429/91 of 22 February 1991 fixing the amount of the subsidy on oil seeds sion Regulation (EEC) No 3866/90 f), as last amended by Regulation (EEC) No 405/91 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3866/90 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 354/91 (4), Haying regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (% as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis Article 1 The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regulation (EEC) No 2681 /83 H are as set out in the Annexes hereto. Article 2 This Regulation shall enter into force on 23 February 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 February 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66. (2) OJ No L 353, 17. 12. 1990, p. 23 . 0 OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 44, 18 . 2 . 1991 , p. 48 . (0 OJ No L 167, 25. 7. 1972, p. 9 . ( «) OJ No L 201 , 31 . 7. 1990, p. 11 . O OJ No L 367, 29 . 12. 1990, p. 80 , (8) OJ No L 48, 21 . 2. 1991 , p. 21 . 0 OJ No L 266, 28 . 9 . 1983, p. 1 . No L 50/22 Official Journal of the European Communities 23 . 2 . 91 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 1 st period 2nd period 3rd period 4th period 5th period 2 3 4 5 6 7 1 . Gross aids (ECU) :  Spain 0,000 0,000 0,000 0,000 0,000 _  Portugal 28,075 28,101 28,094 27,942 27,939   Other Member States 21,105 21,131 21,124 20,972 20,969 2. Final aids : Seed harvested and processed in : I Il  Federal Republic of Germany (DM) 49,68 49,75 49,73 49,37 49,36   Netherlands (Fl) 55,98 56,05 56,03 55,63 55,62   BLEU (Bfrs/Lfrs) 1 024,78 1 026,04 1 025,70 1 018,32 1 018,18   France (FF) 166,64 166,84 166,79 165,59 165,56   Denmark (Dkr) 189,52 ' 189,75 189,69 188,33 188,30   Ireland ( £ Irl) 18,547 18,569 18,563 18,430 18,427   United Kingdom ( £) 16,1 67 16,183 16,172 16,034 16,031   Italy (Lit) 37 175 37 221 37 209 36 941 36 936   Greece (Dr) 4 344,92 4 322,32 4 276,09 4 191,09 4 190,31   Spain (Pta) 0,00 0,00 0,00 0,00 0,00   Portugal (Esc) 5 868,64 5 874,24 5 869,17 5 826,78 5 826,16  ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 5th period 2 3 4 5 6 7 1 . Gross aids (ECU) :  Spain 1,415 1,441 1,434 1,282 1,279   Portugal 30,575 30,601 30,594 30,442 30,439   Other Member States 23,605 23,631 23,624 23,472 23,469  2. Final aids : ||Il Seed harvested and processed in : \  Federal Republic of Germany (DM) 55,57 55,63 55,62 55,26 55,25   Netherlands (Fl) 62,61 62,68 62,66 62,26 62,25   BLEU (Bfrs/Lfrs) 1 146,17 1 147,43 1 147,09 1 139,71 1 139,57   France (FF) 186,38 186,58 186,53 185,33 185,30   Denmark (Dkr) 211,97 212,20 212,14 210,78 210,75   Ireland ( £ Irl) 20,744 20,766 20,760 20,627 20,624   United Kingdom ( £) 18,116 18,132 18,121 17,983 17,980   Italy (Lit) 41 579 41 625 41 612 41 345 41 339   Greece (Dr) 4 902,19 4 879,58 4 833,35 4 748,35 4 747,58   Spain (Pta) 304,75 309,94 307,32 279,03 . 278,58 -   Portugal (Esc) 6 390,33 6 395,93 6 390,86 6 348,47 6 347,85  No L 50/2323 . 2. 91 Official Journal of the European Communities ANNEX III Aids to sunflower seed (amounts per 100 kg) \ Current 1st period 2nd period 3rd period 4th period 2 3 4 5 6 1 . Gross aids (ECU) :  Spain 31,257 31,115 31,256 31,397 31,078  Portugal 40,158 40,025 40,170 40,314 40,001  Other Member States 27,918 27,785 27,930 28,074 27,761 2. Final aids : l (a) Seed harvested and processed in (') : I  Federal Republic of Germany (DM) 65,72 65,41 65,75 66,09 65,35  Netherlands (Fl) 74,05 73,70 74,09 74,47 73,64  BLEU (Bfrs/Lfrs) 1 355,59 1 349,14 1 356,18 1 363,17 1 347,97  France (FF) 220,43 219,38 220,52 221,66 219,19  Denmark (Dkr) 250,70 249,51 250,81 252,10 249,29  Ireland ( £ Irl) 24,534 24,417 24,544 24,671 24,396  United Kingdom ( £) 21,470 21,357 21,467 21,565 21,314  Italy (Lit) 49 176 48 942 49 197 49 451 48 900  Greece (Dr) 5 853,37 5 788,63 5 778,11 5 766,58 5 685,80  Portugal (Esc) 8 389,80 8 362,40 8 389,02 8 408,67 8 343,26 (b) Seed harvested in Spain and processed : I  in Spain (Pta) 4 852,63 4 833,39 4 853,37 4 869,66 4 822,50  in another Member State (Pta) 4 905,87 4 887,89 4 908,45 4 925,42 4 879,12 (') For seed harvested in Member States other than Spain and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0186140 . ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) I Current2 1st period3 2nd period4 3rd period5 4th period6 5th period7 DM 2,047880 2,045480 2,043040 2,040820 2,040820 Fl 2,306230 2,303650 2,301080 2,298490 2,298490  Bfrs/Lfrs 42,151400 42,119899 42,082300 42,051400 42,051400  FF 6,977200 6,971890 6,966610 6,963090 6,963090  Dkr 7,874260 7,871280 7,868770 7,867800 7,867800  £Irl 0,768798 0,768946 0,769497 0,769593 0,769593  £ 0,704299 0,705880 0,707297 0,708531 0,708531  Lit 1 539,50 1 541,55 1 544,16 1 546,1 1 1 546,11  Dr 219,36600 222,14300 224,89100 227,63600 227,63600  Esc 180,19000 180,69300 181,35600 182,08700 182,08700  Pta 128,09500 128,48600 128,88700 129,24900 129,24900 